Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The following arguments presented by the Applicant have been found persuasive, “Id., ¶¶ [0039]-[0042]. Thus, the Specification readily explains how the starting command is determined based on the transition. The skilled artisan would therefore readily understand what is claimed when the claim is read in light of the specification.” and “In other words, when the CS mode is detected, the ECU 26 controls the vehicle in accordance with the engine-start characteristic curves PL1 set by, e.g., driving force map B,  Serial No. 16/412,309Attorney Docket No. 080437.PB936USsuch that a vehicle torque request / vehicle speed above curve PL1 triggers the engine-start command. See e.g., FIG. 8. See also, supra. Sato does not, however, disclose determining its engine-start command ‘based on a transition between electric travel characteristic curves,’ as required by the claim. While Sato discusses the ECU 26 determining the engine-start command based on what mode, either CS or CD, the vehicle is currently in (i.e., FIG. 8), the ECU 26 does not consider whether there has been a transition between curves PL1 and PL2 - and so cannot base its determination of the engine-start command on any such transition between the two curves.”
In view of the above, independent claims 1 and 13 are allowable over the prior art of record for their specific recitations of elements involved in a hybrid powertrain operating method and control unit for controlling the switching from zero-emissions mode to emissions mode, among other limitations, “determining a starting command for a system initiated change of an operating mode from the zero emission mode into the emission mode, based on a transition between electric travel characteristic curves, each of which define an internal combustion engine starting threshold according to which the starting command is determined; and blocking the starting command for one of: a predefined delay time, a predefined quantity of energy extracted from the electric energy storage unit, or a predefined travel distance”
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aniss Chad can be reached on (571)270-3832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KELLY D WILLIAMS/Primary Examiner, Art Unit 3662